WILLIAMS, Judge.
This is a motion for appeal from an order of the Perry Circuit Court setting the attorney fee for services rendered Orland Rayford Engle, Jr., an infant. The infant’s attorneys asked for $2,400 as fee for their services, but the court allowed them only $250. The services were rendered in connection with the settlement of an estate which was appraised at approximately $27,-000. A settlement allowing the infant $12,-000 was agreed to by each of the heirs.
We are convinced the fee allowed the attorneys for the infant, Orland Rayford Engle, Jr., is insufficient. The record before us, however, is not adequate to enable us to make a determination as to what amount would be reasonable. Therefore, motion for appeal is sustained, and this cause is remanded to the Perry Circuit Court for the purpose of taking proof by affidavit or otherwise on the services rendered and the value of such services, and that Court is directed, after consideration cif all the evidence, to award a reasonable fee to the attorneys for the infant, Orland Rayford Engle, Jr., for their services rendered.
Reversed and remanded.